COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bray and Senior Judge Overton


ROCHELLE SUSAN BEARDSLEE
                                            MEMORANDUM OPINION *
v.   Record No. 2721-00-2                       PER CURIAM
                                               APRIL 3, 2001
DEPARTMENT OF SOCIAL SERVICES
 OF THE COUNTY OF HENRICO


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      L.A. Harris, Jr., Judge

           (Theresa Rhinehart, on briefs), for
           appellant.

           (George T. Elmore, III, Assistant County
           Attorney; Jeffrey L. Galston, Guardian ad
           litem for Josiah Beardslee-Clary; Hyder &
           Galston, on brief), for appellee.


     Rochelle S. Beardslee (mother) appeals the decision of the

circuit court terminating her residual parental rights in her son,

Josiah Beardslee-Clary.    On appeal, mother contends that the trial

court erred in finding that (1) the Henrico County Department of

Social Services (Department) made reasonable effort to notify

mother of the proceeding to terminate her parental rights, (2) it

is in the best interests of Josiah to have his mother's rights

terminated, and (3) mother, without good cause, has been unwilling

or unable to remedy substantially the conditions which led to

Josiah's placement in foster care.   Mother asks that the judgment

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
of the trial court be vacated and her parental rights restored.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.      Accordingly, we summarily

affirm the decision of the trial court.      See Rule 5A:27.

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

     After an acrimonious divorce, several custody battles between

mother and William Winfield Clary (father), and allegations of

sexual abuse against both parents, the circuit court, on November

8, 1993, ordered that Josiah be placed in the custody of William

and Pam Noller.   However, mother absconded with Josiah and could

not be located for almost two years.     On June 6, 1995, Josiah was

returned from Washington state and placed with the Nollers.

Several days later the Nollers asked that Josiah be removed from

their home due to his violent behavior.      Josiah has been in

therapeutic foster care since that time.

     The Department petitioned the juvenile and domestic relations

district court to terminate the residual parental rights of mother

and father.   On March 30, 2000, the court entered orders

terminating those rights.   Father did not appeal the decision, but

mother appealed to the circuit court.      After hearing the appeal,

the circuit court terminated mother's parental rights.

                                - 2 -
                                  I.

     "Code § 16.1-264 controls the procedure for service of a

summons in cases before a juvenile and domestic relations

district court."     Garritty v. Virginia Dep't of Soc. Servs., 11
Va. App. 39, 42, 396 S.E.2d 150, 151 (1990).      Code § 16.1-264(A)

states:

               If a party designated in § 16.1-263 A
          to be served with a summons can be found
          within the Commonwealth, the summons shall
          be served upon him in person or by
          substituted service as prescribed in
          § 8.01-296(2).

               If a party designated to be served in
          § 16.1-263 is without the Commonwealth but
          can be found or his address is known, or can
          with reasonable diligence be ascertained,
          service of summons may be made either by
          delivering a copy thereof to him personally
          or by mailing a copy thereof to him by
          certified mail return receipt requested.

               If after reasonable effort a party
          other than the person who is the subject of
          the petition cannot be found or his
          post-office address cannot be ascertained,
          whether he is within or without the
          Commonwealth, the court may order service of
          the summons upon him by publication in
          accordance with the provisions of
          §§ 8.01-316 and 8.01-317.

     The Department attempted to serve notice on mother by

certified mail at her last known address.     After the mailings were

returned, the case was continued.      The Department issued several

mailings and orders of publication and the case was continued to

February 17, 2000.    The Department also employed a personal

process server who attempted service eight times at mother's

                                 - 3 -
Washington address.    Notice of the hearing was published pursuant

to an order of publication.    In early February, 2000 mother mailed

a birthday card to Josiah care of the Henrico County Attorney's

Office.   The mailing showed a new address in California.   A

certified mailing to that address was also returned.   On February

17, 2000, the juvenile and domestic relations district court heard

evidence on the termination of mother's parental rights and took

the case under advisement.    The court continued the case until

March 30, 2000 to allow mother more time to respond.   On March 30,

2000, the court entered the termination order.

     The Department mailed notice via certified mail to mother's

last known address in Washington state.   After receiving the

birthday card with the California address, the Department also

sent notice there.    The Department also attempted to serve mother

personally.   All these attempts failed, but it cannot be said that

the Department did not make reasonable efforts to contact mother.

Because the Department reasonably tried to locate mother, it was

authorized by Code § 16.1-264 to serve mother by publication.      The

trial court did not err in finding that the Department followed

the procedures outlined in Code § 16.1-264.

                                 II.

           When addressing matters concerning a child,
           including the termination of a parent's residual
           parental rights, the paramount consideration of a
           trial court is the child's best interests. See
           Toombs v. Lynchburg Div. of Soc. Servs., 223 Va.
225, 230, 288 S.E.2d 405, 407-08 (1982); Farley
           v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794,

                                - 4 -
          796 (1990). On review, "[a] trial court is
          presumed to have thoroughly weighed all the
          evidence, considered the statutory requirements,
          and made its determination based on the child's
          best interests." Farley, 9 Va. App. at 329, 387
          S.E.2d at 796 (citing Brown v. Brown, 218 Va.
196, 200, 237 S.E.2d 89, 92 (1977)).
          Furthermore, the evidence is viewed in the light
          most favorable to the prevailing party below and
          its evidence is afforded all reasonable
          inferences fairly deducible therefrom. Farley, 9
Va. App. at 328, 387 S.E.2d at 795.

Logan v. Fairfax County Dep't of Human Devel., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991).

     After years of custody battles and accusations of abuse

against both mother and father, the Department attempted to

remove Josiah and place him with the Noller family.   Before this

placement was scheduled to take place, however, mother absconded

with Josiah.   Two years later, when Josiah returned to Virginia,

he was examined by a series of social workers and therapists.

Psychologists and therapists testified that Josiah was angry,

aggressive, and virtually out of control.   Carolyn Campbell, a

court psychologist, testified that she had examined Josiah

before and after he was abducted by his mother.   She stated that

as a two-year-old child, Josiah was reserved but communicative.

However, Campbell stated that by the time he was six years old,

after having lived under mother's care, Josiah had become so

unskilled socially as to be a "wild child" with no reciprocity

for other human beings.




                               - 5 -
     Josiah's deterioration while in his mother's care, combined

with the fact that mother has not pursued visitation since

Josiah returned to Virginia, supports the finding that it is in

the best interests of the child to terminate mother's parental

rights.   The trial court did not err in finding that the

testimony of the various caregivers provided clear and

convincing evidence that it is in the best interests of Josiah

to terminate mother's residual parental rights.

                               III.

     Code § 16.1-283(C)(2) provides that a court may terminate a

parent's residual parental rights where a child has been placed

in foster care as a result of court commitment if the court

finds, based upon clear and convincing evidence, that (1) it is

in the best interests of the child; (2) that the parents without

good cause have been unwilling or unable within a reasonable

period of time not to exceed twelve months to remedy

substantially the conditions which led to the child's foster

care placement; and (3) that reasonable and appropriate efforts

of social, medical, mental health or other rehabilitative

agencies have been made to such end.

     "The Department is not required 'to force its services upon

an unwilling or disinterested parent.'"   Logan, 13 Va. App. at

130, 409 S.E.2d at 463-64 (quoting Harris v. Lynchburg Div. of

Soc. Servs., 223 Va. 235, 243, 288 S.E.2d 410, 415 (1982)).    The

Department developed a plan to return Josiah to mother which

                               - 6 -
required mother to obtain a psychological evaluation and a home

study.   The Department twice attempted to assist mother in

meeting these requirements by working with the Washington State

Department of Social and Health Services.     However, mother

failed to comply with these court-ordered requirements.     Mother

failed to cooperate and avail herself of the offered services.

She also failed to remedy within a reasonable time the

conditions which led to Josiah's foster care placement.

     On the record before us, we conclude that the Department

established a prima facie case under Code § 16.1-283(C)(1) for

the termination of mother's parental rights.    The Department has

"demonstrate[d] by clear and convincing evidence that it is in

the child's best interest for [mother's parental] rights to be

terminated."   Banes v. Department of Soc. Servs., 1 Va. App.
463, 466, 339 S.E.2d 902, 904 (1986).   Accordingly, the decision

of the circuit court is summarily affirmed.

                                                          Affirmed.




                               - 7 -